Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, and 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dintner DE 10217784 A1 (Please note: the paragraph reference numbers are based on the machine translation paragraph numbering).
Regarding Claim 1, Dinter teaches: An emergency mechanism for a lid kinematic device including a linkage (unnumbered element comprising: 2, 8, and 10) opening and closing a lid (P0025 L2-3) using an electric motor (6) as a driving source, the emergency mechanism comprising an emergency member (12) disconnecting the linkage and the electric motor from each other (P0016 L6-9) and applying external force to the lid to make the lid openable and closable (P0011 L1-4, once drive is disconnected external force can be applied to manually actuate the folding top), wherein: the linkage includes a base bracket (2) having a length (See Fig 
Regarding Claim 2, Dintner teaches: The emergency mechanism of claim 1, wherein: the fixture is a bolt (P0034 L3, 121 is an unlocking bolt).
Regarding Claim 4, Dintner teaches: The emergency mechanism of claim 1, wherein: the support member is a rotational hinge (Fig 5, 42 is a hinge that pivots on 123), a rotational spring hinge, or a leaf spring hinge that supports the motor bracket so that the motor bracket is turnable around the one lateral end portion of the motor bracket (Fig 5, 42 pivots in the β direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dintner DE 10217784 A1, in view of Okamura JP 2007321346 A.
Regarding Claim 3, Dintner teaches: all of the claimed limitations of claim 1. Dintner does not teach a retaining ring provided for the bolt. Okamura teaches that it is known in the art to use a washer on a bolt (See machine translation of Okamura, P0044 L4-5). While Dintner doesn’t explicitly teach a retaining ring provided for the bolt, it would be obvious for one of ordinary skill in the art before the effective filing date to add the washer taught in Okamura to the unlocking bolt of Dintner to prevent the bolt from inadvertently backing itself out which results in a more secure emergency mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675